DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 03/25/2022, with respect to the rejection(s) of independent claim(s) 1, 7, and 13 under 102 in view of Schiffer and the 102 rejections under Nissila have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 103 are made in view of Schiffer (U.S. PG Pub 20110040356 A1) in view of Medline Plus. See rejections below
The amendments to the claims overcome all previous 112 rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4,7,10-11,13,17 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffer (U.S. PG Pub 20110040356 A1) in view of Medline Plus.
Regarding claim 1, Schiffer teaches a device configured for treating a sexual dysfunction of a subject ([0005] teach a method for treating psychological disorders with a light therapy device; [0102] teaches a method for using a light therapy device to psychiatric disorders or psychological conditions; [0027] teaches that these psychiatric disorders or psychological conditions include sexual problems; [0089]; claim 2), the device comprising: a power source ([0113] teaches that the photobiomodulation (PBM) device comprises a power supply such as a battery); a light source configured to receive power from the power source to cause the light source to emit near-infrared light ([0113] teaches that the PBM device is used to apply near-infrared light to a patient; [0114] teaches applying near infrared light at a wavelength of 810nm; [0117]; claim 6); a processor ([0113] teaches the PBM device comprising a control unit for providing power and controlling voltage; Fig 5); and a housing configured to position the light source to deliver the near-infrared light to a region of interest of the subject via transcranial photobiomodulation, the near infrared light being in a dosimetry and duration sufficient to treat the sexual problems of the subject ([0113] teaches a PBM device such as an LED is positioned on a patients head; [0117]; Figs 3 and 4 illustrate a housing configured to position a light source on the head of a patient). However, Schiffer fails to specifically state wherein the sexual problems is sexual dysfunction including at least one of impaired libido, impaired sexual arousal, delayed orgasm, or absent orgasm.
Medline Plus teaches that the sexual problems of men can include erectile dysfunction, reduced or lost interest in sex, libido, and problems ejaculating (Medline Plus page 1). 
It would have been obvious to one of ordinary skill in the art, to have modified Schiffer to have one of the sexual problems treated using near infrared light via transcranial photobiomodulation be erectile dysfunction or impaired libido, as taught by Medline Plus, as being a common sexual problem, in-order to treat the sexual problem of a male patient experiencing those conditions.  Schiffer recognized at the time of invention that there is a recognized problem (“sexual problems”) with a proposed solution (transcranial photomodulation at the claimed frequency for sexual problems), and Medline Plus shows that it was known in the art at the time that erectile dysfunction, reduced or lost interest in sex, libido, and problems ejaculating were known examples of sexual problems at the time of invention.  Because Schiffer is applying the same wavelength for “sexual problems,” the examiner’s position is that there would be a reasonable expectation of success for applying the therapy for the specific sexual problems taught by Medline Plus as these are and were recognized as common sexual problems at the time of invention. 
Regarding claim 2, the modified invention of Schiffer teaches claim 1, wherein the subject is depressed ([0027] teaches the subject may be depressed), and wherein the near-infrared light delivered to the subject is configured to treat the sexual dysfunction of the subject independently of treating the depression of the subject (claim 2 teaches a method for using transcranial photobiomodulation for treating a psychiatric disorder other than depression, such as sexual problems; [0131]-[0132] teaches embodiments for treating depression and embodiments form treatment to improve a patients well-being. Further this language is intended use, as the device/ treatment can be used for treating a patient’s sexual dysfunction without the goal of treating a person’s depression as well).
Regarding claim 4, the modified invention of Schiffer teaches claim 1, wherein the near-infrared light has one of a wavelength of about 825 nm, a wavelength of about 850 nm, or a wavelength in a range of about 808 nm to about 830 nm ([0113] teaches that the PBM device is used to apply near-infrared light to a patient; [0114] teaches applying near infrared light at a wavelength of 810nm; [0117]; claim 6).
Regarding claim 5, the modified invention of Schiffer teaches claim 1, wherein the processor is configured to cause the light source to implement a duration of delivery of near infrared light of about 1 minute to about 120 minutes per day ([0114] teaches NIR treatment for 4 minutes at a given treatment site; [0115] teaches that the device can provide treatment wherein each treatment has a duration of at least 1 minute; [0117] teaches the device configured to direct NIR treatment to a patient for a treatment window of 4 minutes; claim 9 teaches the treatment period is about 4 minutes).
Regarding claim 7, Schiffer teaches a method of controlling a device configured for treating sexual dysfunction of a subject ([0027]; [0089] teaches a method for treating sexual problems; claim 2; claim 13; claim 21), the method comprising: providing power to a device having a light source to cause the light source to emit near- infrared light to a region of interest of the subject ([0113] teaches a power source proving power to an LED to emit near infrared light to a patient; [0114]; [0117]); and delivering the near-infrared light to a region of interest of the subject via transcranial photobiomodulation, the near-infrared light that is delivered to the subject via in a dosimetry and duration sufficient to treat the sexual problems ([0089] teaches using the therapy methods for treating sexual problems; [0114] teaches applying near infrared light at 810nm to a patient; [0117]). However, Schiffer fails to specifically state wherein the sexual problems is sexual dysfunction including at least one of impaired libido, impaired sexual arousal, delayed orgasm, or absent orgasm.
Medline Plus teaches that the sexual problems of men can include erectile dysfunction, reduced or lost interest in sex, libido, and problems ejaculating (Medline Plus page 1). 
It would have been obvious to one of ordinary skill in the art, to have modified Schiffer to have one of the sexual problems treated using near infrared light via transcranial photobiomodulation be erectile dysfunction or impaired libido, as taught by Medline Plus, as being a common sexual problem, in-order to treat the sexual problem of a male patient experiencing those conditions. 

Regarding claim 10, the modified invention of Schiffer teaches claim 7, wherein the near-infrared light has one of a wavelength of about 825 nm, a wavelength of about 850 nm, or a wavelength in a range of about 808 nm to about 830 nm ([0113] teaches that the PBM device is used to apply near-infrared light to a patient; [0114] teaches applying near infrared light at a wavelength of 810nm; [0117]; claim 6).
Regarding claim 11, the modified invention of Schiffer teaches claim 7, wherein the duration of delivery of the near-infrared light is about 1 minute to about 120 minutes per day ([0114] teaches applying near infrared light to a patient for 4 minutes; [0115] teaches delivering treatment over the course of a week, each treatment being at least one minute; [0117]).
Regarding claim 13, Schiffer teaches a device configured for treating a sexual dysfunction of a subject ([0005] teach a method for treating psychological disorders with a light therapy device; [0102] teaches a method for using a light therapy device to psychiatric disorders or psychological conditions; [0027] teaches that these psychiatric disorders or psychological conditions include sexual problems; [0089]; claim 2), the device comprising: a power source ([0113] teaches that the photobiomodulation (PBM) device comprises a power supply such as a battery); a light source configured to receive power from the power source to cause the light source to emit near-infrared light wherein the near-infrared light has a wavelength of about 830 nm ([0113] teaches that the PBM device is used to apply near-infrared light to a patient; [0114] teaches applying near infrared light at a wavelength of 810nm; [0117] teaches emitting light at 810nm for treatment; claim 6); a processor ([0113] teaches the PBM device comprising a control unit for providing power and controlling voltage; Fig 5); and a housing configured to position the light source to deliver the near-infrared light to a region of interest of the subject via transcranial photobiomodulation, the near infrared light being in a dosimetry and duration sufficient to treat the sexual problems of the subject ([0113] teaches a PBM device such as an LED is positioned on a patients head; [0117]; Figs 3 and 4 illustrate a housing configured to position a light source on the head of a patient). However, Schiffer fails to specifically state wherein the sexual problems is sexual dysfunction including at least one of impaired libido, impaired sexual arousal, delayed orgasm, or absent orgasm.
Medline Plus teaches that the sexual problems of men can include erectile dysfunction, reduced or lost interest in sex, libido, and problems ejaculating (Medline Plus page 1). 
It would have been obvious to one of ordinary skill in the art, to have modified Schiffer to have one of the sexual problems treated using near infrared light via transcranial photobiomodulation be erectile dysfunction or impaired libido, as taught by Medline Plus, as being a common sexual problem, in-order to treat the sexual problem of a male patient experiencing those conditions. 
Regarding claim 17, the modified invention of Schiffer teaches claim 13, wherein the duration of delivery of the near-infrared light is about 1 minute to about 120 minutes per day ([0114] teaches applying near infrared light to a patient for 4 minutes; [0115] teaches delivering treatment over the course of a week, each treatment being at least one minute; [0117]).
Regarding claim 19, the modified invention of Schiffer teaches claim 1, The device of claim 1, wherein the sexual dysfunction of the subject is a first disorder of the subject ([0027] teaches the disorder may be a sexual problem; [0089]; claims 2 and 21), wherein the subject has a second disorder ([0089] teach that the patient may have one or more disorder i.e. depression and sexual problems. It would also be possible for a person with sexual problems to have other disorders unrelated to psychiatric or neurological problems such as osteoporosis), and wherein the near-infrared light that is delivered to the subject via transcranial photobiomodulation is configured to cause a decrease in the severity of the sexual dysfunction, but not cause a decrease in the severity of the second disorder ([0089] teach the method for treating sexual dysfunction using light therapy; [0114]; [0117]; claims 13 and 21; It is possible that the light therapy can be applied to a patient for treating their sexual disorder while the patient also has a second unrelated disorder, such as osteoporosis, or rare genetic disorders; claim 2 teaches a method for treating sexual problems without treating depression).
Regarding claim 20, the modified invention of Schiffer teaches claim 19, wherein the second disorder is depression ([0027]; [0089] teaches that a patient being treated for sexual problems that may have depression as well; claim 2 teaches treating a psychiatric disorder such as sexual problems without treating depression).
Regarding claim 21, the modified invention of Schiffer teaches claim 13, wherein the transcranial photobiomodulation is administered bilaterally to the subject ([0012] teaches the light therapy maybe be applied bilaterally over the left and right prefrontal coricies; [0100]; [0122]; [0130]), and wherein the transcranial photobiomodulation is administered bilaterally to a forehead of the subject ([0012]; [0130] teaches that light may be applied bilaterally to the dorsolateral prefrontal cortex; [0111] teaches applying light to the dorsolateral prefrontal cortex can be done by applying light to the forehead).
Regarding claim 22, the modified invention of Schiffer teaches claim 7, wherein the subject is depressed ([0027] teaches the subject may be depressed), and wherein the near-infrared light delivered to the subject via transcranial photobiomodulation is configured to treat sexual dysfunction independently of the depression of the subject being (claim 2 teaches a method for using transcranial photobiomodulation for treating a psychiatric disorder other than depression, such as sexual problems; [0131]-[0132] teaches embodiments for treating depression and embodiments form treatment to improve a patients well-being. Further this language is intended use, as the device/ treatment can be used for treating a patient’s sexual dysfunction without the goal of treating a person’s depression as well).
Regarding claim 23, the modified invention of Schiffer teaches claim 1, wherein near-infrared light is configured to treat the sexual dysfunction of the subject, with the subject not being depressed ([0027] teaches the patient may or may not have depression; [0089] teaches that a patient may have only one disorder, that disorder being sexual dysfunction).
Regarding claim 24, Schiffer teaches claim 7, wherein the subject is not depressed ([0027] teaches the patient may or may not have depression; [0089] teaches that a patient may have only one disorder, that disorder being sexual dysfunction).
Regarding claim 25, the modified invention of Schiffer teaches claim 13, wherein the near-infrared light is configured to treat the sexual dysfunction of the subject, with the subject not being depressed ([0027] teaches the patient may or may not have depression; [0089] teaches that a patient may have only one disorder, that disorder being sexual dysfunction).

Allowable Subject Matter
Claims 6, 12, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792